DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 12, 2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moebus et al. (DE 4401496 A1).
(Claim 4) Moebus et al. (“Moebus”) discloses a tool head (Figs. 5, 9) that includes a tool holder (25) retaining a machining tool (22) having a cutting edge, the tool holder capable of performing a machining movement (i.e., holder being moved by machine to infeed toward workpiece (24)), an actuator (1) that generates an additional movement of the tool holder in the form of an oscillating pivoting movement about a pivot axis (8; Translation at ¶ 0040), the additional oscillating pivoting movement is capable of preventing unevenness from the cutting 
(Claim 5) The actuator (1) is capable of generating an oscillating linear displacement movement, and the tool head (Fig. 5) further includes a device (8) that converts the oscillating linear displacement movement into the additional oscillating pivoting movement of the tool holder (Translation at ¶ 0040).
(Claim 6) The actuator (1) for generating the oscillating linear displacement movement is arranged such that the oscillating linear displacement movement takes place along a spatial axis or in a direction which is arranged transversely or at right angles to the pivot axis 8) of the tool holder (Fig. 5).
(Claim 7) The device (1) for converting the oscillating linear displacement movement into the additional oscillating pivoting movement is a flexible coupling (8) having a first end (15) that is connected to a driven element (19, 20) of the at least one actuator (1) and a second end (21) opposite the first end that is connected to the tool holder.
(Claim 8) When the tool head (Fig. 1) is in a use position on a lathe, the pivot axis (Translation at ¶ 0040) of the additional oscillating pivoting movement of the tool holder is capable of being oriented transversely or at right angles or parallel to an axis of rotation of an operating spindle of the lathe which operating spindle is capable of driving a workpiece to be machined (Fig. 5).
(Claim 9) The pivoting movement of the tool holder includes a first pivoting-movement component about the pivot axis and a second pivoting-movement component about a second pivot axis, and the pivot axis is oriented transversely or at right angles to the second pivot axis (Fig. 9).
(Claim 10) The tool head is pivotable in oscillation about -4-5263807-1Applicant: J.G. Weisser Sohne GmbH & Co. KGApplication No.: Not Yet Knowna second pivot axis which is oriented transversely or at right angles or parallel to the pivot axis of the tool holder (Fig. 5).  That is, the tool head is capable of being pivoted about a second pivot axis provided by the machine tool (i.e., lathe or separate feature attached thereto).
(Claims 11-13) The oscillating pivoting movement of the tool holder is capable of corresponding to the additional oscillating pivoting movement of thereof less than ten degrees in either pivoting direction (about the pivot axis).  The oscillation frequency of the oscillating pivoting movement is capable of being greater than or otherwise corresponding to the frequency of the turning frequency of the workpiece based upon the characteristics of the workpiece and the operational parameters.
(Claim 14) The at least one actuator is a piezoelectric actuator (Translation at ¶ 0037).
(Claim 15) The tool head is releasably fastenable (via shank (27)) on a tool turret of a lathe using a releasable coupling (27) of the tool head.
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ehnes et al. (US Pub. No. 2007/0107566 A1) is particularly pertinent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN C RUFO/Primary Examiner, Art Unit 3722